Title: To George Washington from Major General Robert Howe, 8 July 1780
From: Howe, Robert
To: Washington, George


					
						Dear Sir
						Highlands [N.Y.] 8th July 1780
					
					Your Excellency’s Orders respecting the new Levies shall be punctually complied with—about ninety arrived yesterday—some of them could not rendezvous at Springfield without going sixty miles out of their Way, so that Genl Fellows forwarded those under such Circumstances directly to this Post.
					Two Corporals & nine Privates of the Hessian Horse deserted from the Enemy with Arms, Accoutrements, & Horses, & are now at my Door—they want to go to Boston—I am sending them to Fish Kill, &

shall direct Col. Hay to take such of their Horses as will serve the Public, & pay the Men for them, which as he is purchasing Horses can be done with Propriety.
					The Enemy are busy in collecting Forage, both within their present Lines, & on Long Island—From the latter Place was here yesterday an Emissary of mine, conducting an Embassador from many of the east End Inhabitants, praying if possible to be protected—They say all the Hay they cut is immediately carried to New york, & if they do not cut it themselves the Enemy cut it for them, & they expect that the Moment the French Fleet arrives that all their Cattle would be drove in also—at least all from them who wish well to our Cause, which very many do about that Part of the Island.
					I find Sir by your last Favor, that mine by Mr Moylan had not reached you. Great Murmurings among the Men, & Discontents Among Officers high up prevail here at their not having had due Bills, which they claim as an Act of Justice.
					It is my Duty to inform you Sir of this Matter, & to receive your Directions thereupon. I am Dear Sir with the greatest Respect & Esteem Your Excellency’s most obedient Humble Servant
					
						Robert Howe
					
				